Dismissed and Opinion filed August 10, 2016




                                                 In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                          No. 05-16-00858-CV

                           IN RE STEPHEN HOWARD TIMMS, Relators

                     Original Proceeding from the 204th Judicial District Court
                                       Dallas County, Texas
                                 Trial Court Cause No. F-06-00155

                                   MEMORANDUM OPINION
                               Before Justices Francis, Evans, and Stoddart
                                        Opinion by Justice Evans

       Relator contends the trial court failed to act on his motion for DNA testing. The facts and issues

are well known to the parties, so we need not recount them herein. On July 28, 2016, the trial court issued

its notification of request for forensic DNA testing in accordance with article 64.02 of the Texas Code of

Criminal Procedure. Therefore, the issues presented in this petition are moot. See In re Williams, 05-12-

00485-CV, 2012 WL 1595080, at *1 (Tex. App.—Dallas May 7, 2012, no pet.). Accordingly, we

DISMISS relator’s petition for writ of mandamus as moot.




                                                            /s/ David Evans
                                                            DAVID EVANS
                                                            JUSTICE
160858F.P05